                      Case 1:20-cv-03535-JPO Document 28 Filed 06/17/20 Page 1 of 2
                       Case 1:20-cv-03535-GBD                  Document 18       Filed 05/08/20      Page 1 of 2

AO 440 (Rev. 06112)   Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Southern District of New York


       ERNIE HINES DIBIA COLORFUL MUSIC                                   )
                                                                          )
                                                                          )
                                                                          )
                              Platntiffts)
                                                                          )
                                                                          )
                                   v.                                         Civil Action No.
                                                                          )
               EMI APRIL MUSIC INC., et al.                               )
                                                                          )
                                                                          )
                                                                          )
                             Defendant(s)                                 )

                                                      SUMMONS IN A CIVIL ACTION

To:   (Defendant's name and address)         Warner Chappell Music Inc.

                                             Registered Agent
                                             CT Corporation System
                                             28 Liberty Street, New York, NY 10005



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Christopher Brown
                                 Brown & Rosen LLC
                                 100 State Street, 9th Floor
                                 Boston, MA 02109
                                 617-728-9111
                                 cbrown@brownrosen.com

         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


 Date: __         ___:_05.:_/O.:_8_/2_0_2_0
                                   __                                                              lsi J. Gonzalez
                                                                                            Signature of Clerk or Deputy Clerk
                     Case 1:20-cv-03535-JPO Document 28 Filed 06/17/20 Page 2 of 2



AO 440 (Rev. 06112) Summons in a Civil Action (Page 2)

 Civil Action No. 1 :20-cv-03535-GBD


                                                    PROOF OF SERVICE
                     (This section should not befiled with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)       Warner Chappell Music Inc.
                                                                        ~~~~~------------------------------
 was received by me on (date)                     05/11/2020


           o Ipersonally       served the summons on the individual at (place)

                                                                                   on (date)                            ; or

           o I left the summons at the individual's         residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
          ----------------------------------
           on (date)                               , and mailed a copy to the individual's     last known address; or

           flf I served the summons on (name 0/ individual) Ana Marie Cruz, Manager of the Messenger Center                       , who is
            designated by law to accept service of process on behalf of (name oforganization)                 Warner Chappell Music Inc.

                                                                                   on (date)          05/12/2020        ; or
          ---------------------------------------------                                        -----~-----------

           o I returned the summons unexecuted because                                                                                 ; or

           o Other (specify):


           My fees are $              0.00         for travel and $        90.00       for services, for a total of $          90.00


           I declare under penalty of perjury that this information is true.



 Date:          05/13/2020                                                ,~-                  Server's signature

                                                                      Juan de los Santos, New York Process Server No. 2067123
                                                                                          Printed name and title

                                                                                      54 Bristol Street, Suite 7F
                                                                                      Brooklyn, New York 11212

                                                                                               Server's address

 Additional information regarding attempted service, etc:
  On May 12, 2020 at 09:29 a.m., at 28 Liberty Street, 42nd Floor, New York, New York 10005, I served the within
  summons in a civil action, civil cover sheet, complaint, exhibit A, exhibit B, exhibit C, exhibit D, rule 7.1 statement, and
  report on the filing or determination of an action or appeal regarding a coypright, in this matter, on Warner Chappell
  Music Inc., defendant, by delivering true copies of said pleadings and court documents to Ann Marie Cruz, Manager of
  the Messenger Center, who indicated that she was an officer expressly authorized to accept process on behalf of
  Warner Chappell Music Inc., defendant, and on behalf of CT Corporation System, said defendant's registered agent.


                                                                                                       Juan de los Santos
                                                                                                 New York Process Server # 2067123
                                                                                                      54 8ristol Street, Ste. 7F
                                                                                                        8rooklyn, NY 11212
